Citation Nr: 1019916	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-32 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for L5-S1 spondylolysis and 
lumbar disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1961 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's request 
to reopen his claim for service connection for L5-S1 
spondylolysis.  In addition, this decision also denied his 
claim of service connection for lumbar spine disc disease, 
among other claims.

An April 2008 Board decision granted the Veteran's request to 
reopen his service connection claim for L5-S1 spondylolysis.  
This decision also remanded the instant matters for 
additional development and adjudication.


FINDINGS OF FACT

1.  An examination was not conducted upon the Veteran's 
entrance into active duty and he is therefore entitled to the 
presumption of soundness for any lumbar spine condition.

2.  The Veteran's L5-S1 spondylolysis and lumbar disc disease 
were incurred in service.


CONCLUSION OF LAW

The weight of the competent evidence indicates that the 
Veteran's L5-S1 spondylolysis and lumbar spine disc disease 
are related to active service.  38 U.S.C.A. §§ 1110, 1111, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304,3.307, 3.309, 4.9 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid an appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.303(d).

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  See also 
VAOPGCPREC 82-90 (service connection may be granted for 
diseases, but not defects, of congenital, developmental, or 
familial origin).  Nevertheless, service connection may be 
warranted for developmental defects that are subject to 
superimposed injury or disease during service.  VAOPGCPREC 
82-90.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation will not be conceded where the pre-existing 
condition underwent no increase in service.  38 C.F.R. § 
3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he is entitled to service 
connection for a lumbar spine condition as his service 
treatment records document numerous complaints of low back 
pain and he was diagnosed with a lumbar spine condition in 
1981.  He also contends to have suffered from progressively 
worsening lumbar spine symptoms continuously since service.

Complaints of low back pain for three days were noted in an 
August 1968 treatment note.  A diagnosis of low back pain was 
made in May 1969 following complaints of kidney pain.  Non-
radiating lumbar spine pain following an episode of lifting 
was reported in October 1972.  Physical examination found 
full flexion, full muscle strength and minimal tenderness of 
the L-5 spinous process.  An impression of resolving low back 
strain was made.  A November 1972 treatment note reflected 
the Veteran's complaints of continued low back pain.

The Veteran reported the onset of low back pain after working 
long hours in close quarters in a February 1979 treatment 
note.  This pain bothered him at night and did not radiate.  
An assessment of chronic posterior facet strain was made.

Physical therapy conducted in April 1979 noted that the 
Veteran suffered from lumbar spine pain secondary to his 
diagnosed spondylolysis.  Right-sided tenderness at the L4-5 
level and an assessment of chronic low back pain were noted 
in a December 1980 treatment note.

A January 1981 orthopedic consultation performed by the Chief 
of Orthopedic Services reflected the Veteran's reports of 
bilaterally radiating pain into both ankles with difficulty 
stooping, sleep on his side and with activities of daily 
living.  Physical examination revealed bilateral paraspinal 
muscle spasms which did not disappear on alternate stance 
gait.  Forward flexion lacked 12 inches of finger-to-floor 
touch while hyperextension and lateral bending were only 
moderately restricted.  Roentgenograms showed that the 
Veteran had bilateral lumbosacral spondylolysis without 
spondylolisthesis.  A diagnostic impression of chronic 
decompensated back (segmental instability) with intermittent 
sciatica was made.

An undated back X-ray revealed "sacralization of the 5 + 6 
lumbar vertebra" and was noted to otherwise normal.

A June 1982 discharge examination was negative for any 
relevant abnormalities, including any orthopedic 
abnormalities.  The Veteran reported frequently suffering 
from arthritis, muscle pain or cramps, painful joints and 
backaches in his accompanying Officer Physical Examination 
Questionnaire.  The examiner noted that the Veteran had a 
history of low back pain and "mechanical instability" as 
noted by orthopedics.

The Veteran reported an old lumbar spine fracture in 1981 
without a history of an injury in an April 1983 VA 
examination.  He also reported having difficulty with pain in 
his low back "over the past [20] years" and that he worked 
as a catapult officer for 17 years.  This work required 
bending, stooping and crawling around in small quarters.  
Physical examination revealed tenderness in the lumbar area 
over the lumbosacral junction, both in the midline and 
paraspinous areas.  Sensory, motor and deep tendon reflexes 
were normal.  There was no abnormal back curvatures.  
Following this examination, an impression of possible early 
arthrosis and spondylolysis at the L5-S1 level was made.

The Veteran complained of back pain following strenuous work 
in a November 1988 private treatment note.  Physical 
examination revealed tenderness to the paraspinous muscles on 
the posterior iliac crests bilaterally.  An assessment of low 
back strain was made.  Complaints of continued back pain were 
reported in June 1990 and in January 1991 private treatment 
notes and assessments of muscle spasms were made.

Complaints of sustaining two falls over the last six months 
and back pain were noted in a December 1991 private treatment 
note.  The Veteran reported that the onset of this pain 
within the past four to five months.

Impressions of grade I-II spondylolisthesis of L5 and S1 
anteriorly secondary to bilateral spondylosis at L5, disc 
protrusions at several levels and disc desiccation at several 
levels were made in a January 1992 lumbosacral spine magnetic 
resonance imaging (MRI) scan.  

The Veteran reported that he had fallen on a freshly waxed 
floor at work in a December 1993 private treatment note.  
Complaints of left shoulder and upper arm pain were reported.

An impression of Grade-I spondylolisthesis of L5-S1 related 
to a pars defect on L5 was noted in a December 1993 private 
lumbar X-ray.

Complaints of lumbar muscle tightness and spasms since 1995 
were reported in a July 2000 private chiropractic treatment 
note.

The Veteran was noted to have a history of minor trauma to 
his lower back during a 1995 rear-end collision in an April 
2001 private treatment note.  Several falls, including 
slipping down the stairs and on pebbles at work, were also 
reported.  Physical examination revealed tenderness about the 
lumbar paraspinous muscles.  An assessment of chronic lumbar 
back pain was made.

Impressions of moderate degenerative disc disease at L3-L4 
and Grade I spondylolisthesis at L5-S1 were noted in a June 
2001 private lumbar X-ray.  Defects in the partes 
interarticularis were identified.  Mild anterolisthesis of 
L5-S, small broad-based disc bulges at several levels and 
significant facet hypertrophy were found in a July 2001 
private MRI scan.

Flare-ups of left paraspinous back pain following accidents 
in 1990 and 1991 and a motor vehicle accident in 1995 were 
reported in a June 2002 private treatment note.  An 
impression of mechanical back pain secondary to degenerative 
disease and spondylolisthesis of L5 and S1 was made following 
a physical examination.  An accompanying lumbar MRI scan 
revealed Grade I spondylolisthesis of L5-S1 with the 
resultant neural foraminal deformities and mild narrowing, 
multi-level degenerative changes and a small tear at the L2-
l3 level.

A February 2003 private lumbar spine computed tomography (CT) 
scan revealed degenerative changes at multiple levels and a 
probable linear tear at L2-3.  These findings were 
"certainly consistent with degenerative changes."

The Veteran reported suffering from progressively worsening 
low back pain for eight years in a February 2003 private 
treatment note.  Recent falls, as well as past participation 
in sports, which may have precipitated the onset of pain were 
reported.  A 1995 motor vehicle accident in which he was 
rear-ended at 65 miles per hour that had "really" 
aggravated his pain was also reported.  This pain was 
described as sharp and usually increased with bending, 
standing and walking.  Physical examination revealed 
exquisite tenderness with positive spring at multiple levels 
and marked tenderness along the lumbar facet joints at 
multiple levels.  Impressions of lumbago, lumbar degenerative 
disc disease, spondylolisthesis and myofascial pain syndrome 
were made.

A bilateral lumbar fusion, among other procedures, were 
performed in February 2003.  Postoperative diagnoses included 
lumbar disc disease and spondylolisthesis at L3-4, L4-5 and 
L5-S1.

A March 2003 private lumbar X-ray noted a prior laminectomy 
at L-5 as well as a pars defect.  No evidence of instability 
was found in a May 2003 private lumbar spine X-ray.

Selective lumbar epidural steroid injections were performed 
in June and July 2003 while right sacroiliac joint injections 
were performed in September 2003.

A November 2003 private chiropractic treatment summary from 
Dr. V. W. indicated that the Veteran had suffered from a 
chronic low back disc condition which was complicated by a 
congenital malformation of the L5 segment known as Grade 1 
spondylolisthesis.  He reported treating the Veteran one to 
four times per month between "1988 to 1987".

A January 2004 private opinion from Dr. M. V. indicated that 
the Veteran suffered from severe degenerative changes of the 
lumbar spine.  Although pedicle screw fixation surgery was 
performed, the Veteran still experienced chronic low back 
pain and lower extremity radicular symptoms.

A February 2004 private electromyography (EMG) test was 
consistent with chronic right L5 radiculopathy, 
arachnoiditis, continued compression, recurrent compression 
or an initially severe compression/injury.

A final diagnosis of failed back syndrome with likely right 
L5 permanent nerve root damage and likely arachnoiditis due 
to the extent of surgery on his spine was noted in a March 
2004 private treatment note.  A March 2004 private lumbar 
myelogram found extensive lumbar subluxation with anterior 
subluxation remaining at L5-S1 and some attenuation of the 
thecal sac at L2-L3.

A March 2004 private opinion from Dr. L. M. indicated that 
"it seemed clear" that the Veteran's back problems did not 
begin until service, specifically in November 1978 while 
working in close quarters as a catapult maintenance officer.  
His service treatment records document numerous complaints of 
low back pain.  The physician opined that "to me this 
indicate[d] service connection [for the Veteran's] back 
pain" was warranted.

The Veteran was awarded Social Security Administration (SSA) 
benefits in April 2004 on the basis of his back disorder and 
rheumatoid arthritis.

Caudal epidural steroid injections were performed in October 
2004.

A December 2004 private opinion from Dr. K. F. indicated that 
the Veteran's back problem initially began during service and 
had progressed since that time.   The examiner opined that 
although the Veteran did not require surgery immediately 
after the initial injury, the injuries he sustained on active 
duty led to a chronic low back problem which eventually 
required surgery.

An April 2005 opinion from Dr. V. W. indicated that the 
Veteran had reported hearing a loud pop in his low back one 
day while working in a stooped, cramped and bent-over 
position during service.  He had reported working as a 
catapult officer on aircraft carriers during this time.  The 
examiner opined that the Veteran suffered from congenital 
sacralization of L5-S1 which suffered a spondylolysis (break) 
during a work period, later resulting in painful unstable 
spondylolisthesis.  He had treated the Veteran between 1989 
and 1997.

An October 2005 letter from Dr. H. S. indicated that he had 
treated the Veteran beginning in the spring of 1984 for 
spondylolisthesis and degenerative disc disease.  The 
physician stated that he no longer had any treatment records 
related to the Veteran but that he specifically remembered 
treating him.

A December 2005 opinion from Dr. D. C. indicated that the 
Veteran did have a "chronic back situation" during service 
and had been diagnosed with chronic segmental instability.  
His current spine condition originated in service and its 
ongoing degeneration resulted in surgery.  The examiner 
opined that the lack of spinal findings in the Veteran's 
discharge examination was directly at odds with the January 
1981 orthopedic consultation and demonstrated "a lack of 
thoroughness of examination or history".

The Veteran reported predominantly midline pain and 
subluxation with movement in a September 2009 VA orthopedic 
examination.  This pain varied between levels "2 and 8" but 
was mostly level "4".  His worst pain occurred when someone 
bumped into him and he was able to stand or walk for no more 
than three minutes without increasing pain.  Physical 
examination was negative for palpable spasms, tenderness and 
exaggerated lordosis.  Strength testing to gravity and 
resistance was within normal limits for age and were 
bilaterally equal.  Left patella and right Achilles deep 
tendon reflexes were +1/4 and right patella and left Achilles 
were absent.  Bilaterally equal decreased sensation to 
pinprick and light touch below the knees consistent with 
polyneuropathy rather than radiculopathy were noted.  A 
stooped posture and broad-based gait were reported.  An 
accompanying lumbar spine X-ray revealed extensive prior 
surgery and fusion procedure at L3-S1 as well as degenerative 
changes in the L3-L3 disc.

Following this examination and a review of the Veteran's 
claims file, the September 2009 examiner diagnosed the 
Veteran with a congenital L5-S1 pars interarticularis defect 
(spondylolysis) with subsequent vertebral slippage anteriorly 
(spondylolithesis) and multilevel degenerative joint disease 
(spondylosis).  The examiner opined that these conditions 
were not caused by or related to service and that there was 
no objective evidence to support a worsening beyond the 
natural progression due to service.  Spondylolysis of L5 was 
the failure of the interarticular parts of the vertebral body 
relative to the sacrum (S1).  The examiner noted that "most 
agree that spondylosis of L5, or susceptibility to it, 
probably results from a failure of the centrum of L5 to unite 
adequately with the neural arches at the neurocentral joint 
during development" and cited the statement to an anatomy 
text.  This pars defect therefore pre-existed military 
service by definition and the natural progression of this 
defect was to complete itself and for the anterior slippage 
of L5 on S1 to occur with degeneration of the disc; this 
progression then negatively affected the other discs in the 
lumbar spine.  Natural aging, an active lifestyle and a large 
anterior abdomen contributed to the progression deterioration 
of the spine.  It was explained that spondylolysis was a 
congenital defect while spondylosis and spondylolisthesis 
were acquired conditions.  The examiner further opined that 
spondylolithesis was a direct result of the congenital 
spondylolysis while spondylosis was the combined result of 
these conditions as well as natural aging, an active life and 
body habitus. 

In support of his claim, the Veteran submitted several Board 
decisions in other matters addressing various claims 
involving the lumbar spine.

A 1990 journal article published in Current Science indicated 
that damage to the pars interarticularis was a common problem 
in a young athlete and that while the condition was not 
congenital in origin, there did appear to be some genetic 
risk factor in developing the condition.

Various internet articles have also been submitted in support 
of the Veteran's claim.  One undated article noted that the 
effects of repeated sprains, strains and overuse combined and 
caused a slow degeneration of the spine and that lumbar 
degenerative disc disease was a general term applied to lower 
back pain that has lasted for more than three months.  A 
second undated article reported that spondylolysis was a 
defect in the lamina which connected the superior and 
inferior facet articular processes to the vertebra and has 
about a three percent incidence.  A third undated article 
suggests that the etiology of spondylolisthesis was unknown 
and may have a hereditary factor.  A fourth undated article 
indicated that spondylolysis could develop from genetics, 
overuse or other degenerative changes in the vertebral 
joints.

An undated Aeromedical Reference and Waiver Guide published 
by the Naval Operational Medicine Institute noted that a 
defect in the pars interarticularis (neck of the "Scotty 
dog") may be acquired from acute trauma or, more commonly, 
may result from chronic stress but "rarely" was of 
congenital origin.  These defects occur primarily at L5-S1 
and somewhat less at L4-L5.  There was also a genetic 
proclivity for this condition with an incidence that 
increased with age up to the end of the fourth decade.

Other articles were submitted that addressed the symptoms and 
treatment of various back conditions.

Analysis

The record is negative for evidence in this case that the 
Veteran was afforded an examination upon entry into active 
duty July 1961.  As there was no examination report to record 
any orthopedic condition nor is there any evidence of such 
treatment, the Veteran is entitled to the presumption of 
soundness for any lumbar spine condition for his entry into 
service in July 1961.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

The Veteran has a current disability as he has been diagnosed 
with a variety of lumbar spine conditions, including 
arthrosis, degenerative disc disease and spondylolysis.  In 
order for the Veteran's current lumbar spine condition to be 
recognized as service connected, the competent medical 
evidence of record must establish a link between this 
condition and an in-service injury.  38 U.S.C.A. §§ 1110, 
1131; Shedden and Hickson, both supra.

There is conflicting evidence as to whether the Veteran's 
current lumbar spine condition is related to his service.  
The evidence against such a nexus include the September 2009 
VA orthopedic examination which determined that the Veteran's 
spondylolysis was a congenital defect that pre-existed 
service and that this condition was not aggravated beyond the 
natural progression of the disease due to his service.  This 
opinion also related his spondylolisthesis to this congenital 
defect and his spondylosis to this congenital defect, natural 
aging, an active life and body habitus.

Evidence in favor of such a nexus include the March 2004 
opinion from Dr. L. M, the December 2004 opinion from Dr. K. 
F., the July 2004 opinion from Dr. V. W. and the December 
2005 opinion from Dr. D. C. linking the Veteran's current 
lumbar spine condition to his service.  Numerous internet 
articles and journal articles were submitted and stated that 
lumbar spondylolysis was not a congenital condition and could 
be caused by overuse or trauma.  The Veteran reported a 
continuity of lumbar spine symptomology and the October 2005 
letter from Dr. H. S. confirmed that he had began receiving 
treatment for a lumbar spine condition in 1984.  An April 
1983 VA orthopedic examination, conducted less than one year 
after the Veteran's discharge from service, noted 
"possible" early arthrosis.

The evidence is at least in equipoise.  As such, the 
Veteran's claims are granted.  38 U.S.C.A. §5107(b).


ORDER

Service connection for spondylolysis of L5-S1 and lumbar disc 
disease is granted, subject to governing criteria applicable 
to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


